



COURT OF APPEAL FOR ONTARIO

CITATION: Longaphie v. Canerector Inc., 2016 ONCA 26

DATE: 20160112

DOCKET: C61074

Weiler, LaForme and Huscroft

BETWEEN

Philip Longaphie

Plaintiff (Respondent)

and

Canerector
Properties
Inc.

Defendant (Appellant)

Matthew R. Vella, for the appellant

Lia Moody, for the respondent

Heard and released orally: January 11, 2015

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated July 16, 2015.

ENDORSEMENT

[1]

The parties agreed that this case was appropriate for summary judgment.
    The issue before the motion judge was the length of reasonable notice to which
    the respondent employee was entitled. The motion judge determined that the
    appropriate period of reasonable notice in this case was six months. The
    appellant appeals and raises two issues.

1.

Did the motion judge err in awarding the respondent six months
    reasonable notice and, if so, what period of reasonable notice should be
    substituted by this court?

2.

Did the motion judge err in failing to deduct mitigation income from the
    amount awarded to the respondent for reasonable notice?

[2]

The motion judge appears to have placed undue emphasis on the fourth
    factor of
Bardal v. Globe & Mail Ltd.
, (1960), 24 D.L.R. (2d) 140
    (Ont. H.C.) namely, availability of comparable employment having regard to the
    experience, training and qualification of the employee. That said, considering
    the
Bardal
factors as a whole, the motion judges decision to award
    six months notice is not so clearly outside the range as to warrant appellate
    intervention.

[3]

The respondent worked for five days, earning $1,634.62 gross, during the
    six month notice period. The respondent agrees that the six month notice period
    should be reduced by that amount.

[4]

The appeal is otherwise dismissed.

[5]

By agreement, costs of the appeal are fixed in the amount of $4000,
    inclusive of disbursements and all applicable taxes and are payable to the
    respondent.

K.M. Weiler J.A.

H.S. LaForme J.A.

Grant Huscroft J.A.


